DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s RCE amendment filed, 02 September 2022, of application filed, with the above serial number, on 29 August 2018 in which claims 1, 8, 10, 21 have been amended, claims 30-31 added, and claim 26 has been cancelled. Claims 1, 3-10, 12-21, 23-25, 27-31 are pending in the application. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "354" and "456" have both been used to designate ‘second program instructions to cause the server to transmit the report with the response to the client’.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, 12-21, 23-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The independent claims continue to recite “access a list of cookies used by the URI to prepare responses” in line 21, and a “the first report of cookies identifying which cookies were used by the URI” in line 13-14. It is not clear if the report listing which cookies are used is different from a list of cookies used by the URI, they each are cookies said to be used by the URI. As the URI sends a report listing/identifying cookies used in answering the first request of the session, it is not clear how the cookie manager accesses a list of cookies used by the URI to prepare responses in the session. In other words, it is not clear what cookies are being accessed in the list as there would, presumably, not be cookies for the session before the first request gets the report. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites “wherein the indicator instructs the server to provide the first report to the client as metadata provided in the first response”. Para. [0046] is suggested to provide support for the limitation, however, the support only provides limited support for the amendment to claim 1 for the report to be transmitted as metadata, there is no detailed description of the metadata other than that described in claim 1 and [0046] and as such no support that the indicator itself instructs where or how to include the report with metadata.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 30 recites ‘wherein the URI generates the first report of cookies in response to receiving the indicator in the first request’; however claim 1 recites that the indicator indicates, to the URI, data to include in a first report of cookies generated by the URI.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 31 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 31 recites ‘wherein the URI transmits the first report to the client as the metadata provided in the first response’; however claim 1 recites that the client receives, from the URI the first report transmitted as metadata. If the scope is argued to be further limiting, there is no support for the amendment. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-10, 12-21, 22-25, 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al (hereinafter “Agarwal”, 2009/0193129) in view of Barlik et al (hereinafter “Barlik”, 2020/0159955), further in view of Beaumont et al (hereinafter “Beaumont”, 9,858,439).
As per Claim 1, Agarwal discloses a client comprising: 
a processor to implement a browser (at least paragraph 47, 110); 
a network interface (at least paragraph 64); and 
a cookie manager to reduce transmission bandwidth (at least paragraph 115; cookie manager), wherein:
the client to transmit a first request to a Uniform Resource Identifier (URI) in a session from the browser, the first request comprising an indicator provided with the with the first request in the session and omitted from subsequent requests during the session, and wherein the indicator instructs the URI to generate an updated report of cookies only when a later response by the URI uses a different set of cookies than a first set of cookies used in a first response by the URI in the session (at least paragraph 115-119, 129, 131, 135-136, 142, 146, 123, 162-167; cookie manager or proxy may include functions, logic or operations to store and look up cookie information in a cookie jar by URL, domain name or other information of the request and/or response; the cookie proxy may remove cookies from the header of the response that are not configured or otherwise identified as client consumed cookies and store them in a cookie jar used for the current session; first request from client to initiate communication, first request having set of preconditions including whether the client does not support cookies, session is not secure etc.; the modified response does not include any cookies; the request may include multiple requests with first request having preconditions; cookie manager 420 may use a semi-colon delimited list of the client consumed cookies and/or the client and server consumed cookies to link, match or associate values or unique identifiers of or more clients 102 to each of the cookies associated with the clients; A server consumed cookie may be a cookie set by a resource, such as a server 106, issuing a Set-Cookie on the response; “the intermediary may create a cookie-jar for the given domain for the client. The cookie jar may include or store any collection of cookies for a given domain and client, such as client 102. In some embodiments, the cookie jar may be a file, a list, a database, an array, a data structure or a folder comprising any number of cookies or any number of information comprised by the cookies. In some embodiments, the intermediary 200 may strip "Set-Cookie" header from the response header issued by the server 106 and it may store the Set-Cookie header into the cookie-jar. The intermediary 200 may also generate a unique cookie-proxy session cookie. The cookie proxy session cookie may comprise any relevant information the client 102 may receive from the cookie sent by the server 106 without actually receiving the cookie. The cookie proxy session cookie may thus convey all the relevant information from the cookie sent by the server 106 to the client 102 in a manner acceptable by the client 102 or by the client 102's web browser. The intermediary 200 may insert a cookie-proxy session cookie into the cookie-jar or relate a cookie proxy session cookie with the related and corresponding cookie sent by the server 106”; “if the cookie jar has already been created for a specific session involving a specific client 102 and a server 106, the intermediary 200 may not create a cookie jar during the second set of communications within the same session. Instead, the intermediary 200 may use the same cookie jar as used previously for the same session. In some embodiments, the intermediary 200 may already have a reference to a cookie jar created for a client 102 and a server 106. … In certain embodiments, if the client disables cookies, then no subsequent requests from the client may comprise any cookie proxy session cookie. In some embodiments, if the client disables cookies, subsequent requests from the client may comprise a cookie proxy session cookie. In some embodiments, subsequent responses from a server 106 to a client 102 may create a cookie jar with no further reference to the client 102 or the server 106 the cookie jar is used for. In further embodiments, subsequent response from a server 106 to a client 102 may create a cookie jar with reference to the client 102 or the server 106 the cookie jar is used for”; “In a number of embodiments, an intermediary 200 may perform cleaning up of cookies, determining unnecessary cookies or terminating unnecessary cookies”);
the client to receive the first response from the URI that includes the first report of cookies identifying which cookies were used by the URI in answering the first request (at least paragraph 119; response path from the server to the client via the appliance…the appliance may send the modified response to the client), the first report to be transmitted as metadata provided in the first response (at least paragraph 134, 140; the server responds to the request with a response including a header and body, such as an HTTP header and a content body. The response may include several cookie definitions by Set-Cookie HTTP header. Further to the example, the response from the server comprises Set-Cookie value set to 25. The intermediary may call upon the cookie manager 420 at step five, while passing to the cookie manager the cookie values from the response. The cookie manager 420 checks if the values received are new or updated for the given URL and performs any necessary updates on the incoming map. Cookie manager 420 also checks if client consumed cookies should be returned to intermediary for web browser consumption. At step six, the intermediary sends to the web browser of the client 102 the response from the server with server consumed cookies removed from the header and client consumed cookies added to the header; response from the server may comprise a header and content body, either of which may include any of: one or more cookies, one or more cookie definitions, components or parts of one or more cookies, and values or information relating to or associated with the cookies),
the cookie manager to: 
receive the first report of cookies based on a presence of the indicator in the first request (at least paragraph 119, 123-125; issues a response to the request and transmits the response to the intermediary 200 using the cookie generated by the cookie manager 420. Cookie manager 420 modifies the response by removing the cookie; cookie manager 420 may utilize the unique identifier to associate a received response from the server 106 with the specific client 102 to which the response is intended. Cookie manager 420 may include any functionality to modify the response using the cookies and client identifiers such that the client 102 receives the response in a desired format);
access a list of cookies used by the URI to prepare responses in the session when a request is made to the URI, the list of cookies being maintained by the cookie manager (at least paragraph 115, 119-120, 129, 131, 148, 162-168; cookie proxy session cookie associated with session and server; cookie manager or proxy may include functions, logic or operations to store and look up cookie information in a cookie jar by URL, domain name or other information of the request and/or response; by using the semi-colon delimited list, the cookie manager 420 may determine which cookies to re-inject, add or include into the downstream or upstream transmission; cookie manager recording all cookies encountered for the first time in the session inside the map for future requests);
add new cookies included in the first report to the list of cookies and the cookie manager modifies an expiration date of a cookie on the list of cookies based on usage of the cookie (at least Agarwal paragraph 178-182, Table in par. 187; a cookie jar may store no cookies which are named same as another cookie within the jar; deleting cookies with same name, value, path, etc and “cookie jar clean up method may determine which cookies to clean up based on the amount of time which has passed since a particular cookie or a cookie jar was last used or accessed”; a session which is inactive for the longest duration of time may need to be timed-out and the cookies belonging to that session may need to be cleaned up; par. 129, 131: cookie manager 420 may use a semi-colon delimited list of the client consumed cookies and/or the client and server consumed cookies to link, match or associate values or unique identifiers of or more clients 102 to each of the cookies associated with the clients);
remove from the second request to the URI any cookies not allowed by a policy (at least paragraph 126, 129, 131; cookie manager 420 modifies transmissions between the client 102 and server 106 using one or more policies for handling cookies of a policy engine 236. Cookie manager 420 may modify the transmissions to include or exclude the cookies and unique client identifiers), and
the client transmits the second request to the URI (at least paragraph 126, 129, 131; cookie manager 420 modifies transmissions between the client 102 and server 106 using one or more policies for handling cookies of a policy engine 236. Cookie manager 420 may modify the transmissions to include or exclude the cookies and unique client identifiers; Fig. 4C; Step 5 and/or 6: 2nd request to server, URI).
Agarwal fails to explicitly disclose wherein the cookie manager to modify the policy based on a Do Not Track setting on a browser, the report to include consent types of the cookies, the consent types indicating a reason an associated cookie was used by the URI in answering the first request, wherein the indicator indicates formatting and data to include in the report of cookies generated by the URI. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Barlik. Barlik discloses, in an analogous art, managing and monitoring of consumer privacy laws, including the European Union’s General Data Protection Regulation (GDPR) and/or CCPA, in user’s data collection, where a user initiates a session with a third party, an indicator is sent in a generated cookie only during the first access attempt indicating their privacy settings in a data frame, the data frame may include information for decoding or otherwise understanding what the unique value in the cookie means (at least Barlik paragraphs 35, 14, 22, 51, 42, 1). Barlik teaches the user is presented an inquiry regarding tracking to opt in to being tracked or opt out to prevent tracking (at least paragraph 56, 62). Barlik teaches managing opt in/out permissions (consent types) and storing on the user device (client) (par. 40-42). Barlik then teaches allowing user’s opting into or out of data privacy laws to have a web browser tool indicate to a clearinghouse service whether the opting selections are implemented or not and the device indicates which specific laws the user has opted into or out of and monitoring such information (e.g., account information, location information, demographic information, browsing history, purchase history, etc.) by providing data indicating their compliance allowing the user to provide feedback regarding the compliance (at least Barlik paragraphs 89-90, 64, 35, 14, 22, 51, 56, 1). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Barlik’s compliance monitoring with Agarwal as Barlik teaches enhancing the personal privacy afforded to the user with the techniques described by having a central clearinghouse track a unique identifier associated with a user across multiple devices and across multiple third party systems (websites) and Barlik teaches allowing the user to monitor the compliance of the third party systems with their opt out selections, enabling users to verify the laws in their jurisdiction are being followed and their privacy is respected (par. 12-14).
Agarwal and Barlik fail to explicitly disclose the cookie manager to: identify an unknown consent type for the cookies used by the URI in answering the first request, 
include the cookie with the unknown consent type in a second request.
However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Beaumont. Beaumont discloses, in an analogous cookie art, determining, for privacy purposes, whether a cookie can be used to personally identify an individual wherein cookie data may include, for example at least identifying a type of each of the one or more cookies and determining a purpose of each of the one or more cookies, such that a report can be made of the cookie (at least col. 8:55-63; 1:8-2:12). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Beaumont’s cookie analysis with Agarwal and Barlik, as Beaumont discloses this ensures website cookies follow relevant industry and legal requirements, thus enhancing Barlik’s solution (par. 1, 14, 64) of allowing a user to opt in or out of cookie collection in accordance with GDPR and CCPA legal requirements to meet the user’s privacy preference and consent for those cookies which may not be categorized and still meeting legal and regulatory requirements.
As per Claim 3. The client of claim 1, the cookie manager to remove data from the list of cookies after an expiration period (at least Agarwal paragraph 178-182, Table in par. 187; “cookie jar clean up method may determine which cookies to clean up based on the amount of time which has passed since a particular cookie or a cookie jar was last used or accessed”; a session which is inactive for the longest duration of time may need to be timed-out and the cookies belonging to that session may need to be cleaned up). 
As per Claim 4. The client of claim 1, wherein the client is a proxy for an end client, the proxy to forward a response from the URI to the end client (at least paragraph 115, 117; Fig. 4a; cookie proxy or manager at intermediary 200). 
As per Claim 5. The client of claim 1, wherein the client is an end client (at least paragraph 110; Fig. 1D; client agent). 
As per Claim 6. The client of claim 1, wherein the cookie manager is to maintain a list of the consent types of the cookies by the URI in answering the first request (at least Barlik paragraph 40-42; managed opt in/out permissions can be directly provided by the user device 102 to a receiving device (e.g., the third party system 110).
As per Claim 7. The client of claim 6, wherein the cookie manager consults the policy to determine that the cookie with the unknown consent type is to be provided with the second request (at least Barlik paragraph 40-42; opt in/out permissions may be proactively provided by the access point 106 to the third party system 110 and/or the clearinghouse 112). 
As per Claim 8, Agarwal discloses a computer program product for reducing load, the computer program product comprising a computer readable storage medium having stored thereon: 
first program instructions executable by a processor of a server supporting a Uniform Resource Identifier (URI) to cause the processor to generate a first report of cookies used when preparing a first response to a request from a client (at least paragraph 115, 119-120, 129, 131, 148; cookie manager or proxy may include functions, logic or operations to store and look up cookie information in a cookie jar by URL, domain name or other information of the request and/or response; by using the semi-colon delimited list, the cookie manager 420 may determine which cookies to re-inject, add or include into the downstream or upstream transmission; cookie manager recording all cookies encountered for the first time in the session inside the map for future requests), the first report to be transmitted as metadata provided in the first response (at least paragraph 134, 140; the server responds to the request with a response including a header and body, such as an HTTP header and a content body. The response may include several cookie definitions by Set-Cookie HTTP header. Further to the example, the response from the server comprises Set-Cookie value set to 25. The intermediary may call upon the cookie manager 420 at step five, while passing to the cookie manager the cookie values from the response. The cookie manager 420 checks if the values received are new or updated for the given URL and performs any necessary updates on the incoming map. Cookie manager 420 also checks if client consumed cookies should be returned to intermediary for web browser consumption. At step six, the intermediary sends to the web browser of the client 102 the response from the server with server consumed cookies removed from the header and client consumed cookies added to the header; response from the server may comprise a header and content body, either of which may include any of: one or more cookies, one or more cookie definitions, components or parts of one or more cookies, and values or information relating to or associated with the cookies), the request comprising an indicator instructing the URI to generate an updated report of cookies only when a later response by the URI uses a different set of cookies than the first response by the URI in a session (at least paragraph 115-119, 129, 131, 135-136, 142, 146, 123, 162-167; cookie manager or proxy may include functions, logic or operations to store and look up cookie information in a cookie jar by URL, domain name or other information of the request and/or response; the cookie proxy may remove cookies from the header of the response that are not configured or otherwise identified as client consumed cookies and store them in a cookie jar used for the current session; first request from client to initiate communication, first request having set of preconditions including whether the client does not support cookies, session is not secure etc.; the modified response does not include any cookies; the request may include multiple requests with first request having preconditions; cookie manager 420 may use a semi-colon delimited list of the client consumed cookies and/or the client and server consumed cookies to link, match or associate values or unique identifiers of or more clients 102 to each of the cookies associated with the clients; A server consumed cookie may be a cookie set by a resource, such as a server 106, issuing a Set-Cookie on the response; “the intermediary may create a cookie-jar for the given domain for the client. The cookie jar may include or store any collection of cookies for a given domain and client, such as client 102. In some embodiments, the cookie jar may be a file, a list, a database, an array, a data structure or a folder comprising any number of cookies or any number of information comprised by the cookies. In some embodiments, the intermediary 200 may strip "Set-Cookie" header from the response header issued by the server 106 and it may store the Set-Cookie header into the cookie-jar. The intermediary 200 may also generate a unique cookie-proxy session cookie. The cookie proxy session cookie may comprise any relevant information the client 102 may receive from the cookie sent by the server 106 without actually receiving the cookie. The cookie proxy session cookie may thus convey all the relevant information from the cookie sent by the server 106 to the client 102 in a manner acceptable by the client 102 or by the client 102's web browser. The intermediary 200 may insert a cookie-proxy session cookie into the cookie-jar or relate a cookie proxy session cookie with the related and corresponding cookie sent by the server 106”; “if the cookie jar has already been created for a specific session involving a specific client 102 and a server 106, the intermediary 200 may not create a cookie jar during the second set of communications within the same session. Instead, the intermediary 200 may use the same cookie jar as used previously for the same session. In some embodiments, the intermediary 200 may already have a reference to a cookie jar created for a client 102 and a server 106. … In certain embodiments, if the client disables cookies, then no subsequent requests from the client may comprise any cookie proxy session cookie. In some embodiments, if the client disables cookies, subsequent requests from the client may comprise a cookie proxy session cookie. In some embodiments, subsequent responses from a server 106 to a client 102 may create a cookie jar with no further reference to the client 102 or the server 106 the cookie jar is used for. In further embodiments, subsequent response from a server 106 to a client 102 may create a cookie jar with reference to the client 102 or the server 106 the cookie jar is used for”; “In a number of embodiments, an intermediary 200 may perform cleaning up of cookies, determining unnecessary cookies or terminating unnecessary cookies”); and 
second program instructions executable by the processor to cause the server to transmit the first report with the response to the client (at least paragraph 129, 131, 135-136, 142, 146, 123, 115-119; first request from client to initiate communication, first request having set of preconditions including whether the client does not support cookies, session is not secure etc.; the modified response does not include any cookies; the request may include multiple requests with first request having preconditions; cookie manager 420 may use a semi-colon delimited list of the client consumed cookies and/or the client and server consumed cookies to link, match or associate values or unique identifiers of or more clients 102 to each of the cookies associated with the clients; A server consumed cookie may be a cookie set by a resource, such as a server 106, issuing a Set-Cookie on the response). 
Agarwal fails to explicitly disclose the report to include consent types indicating a reason an associated cookie was used by the URI in answering the first request. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Barlik. Barlik discloses, in an analogous art, managing and monitoring of consumer privacy laws, including the European Union’s General Data Protection Regulation (GDPR) and/or CCPA, in user’s data collection, where a user initiates a session with a third party, an indicator is sent in a generated cookie only during the first access attempt indicating their privacy settings in a data frame, the data frame may include information for decoding or otherwise understanding what the unique value in the cookie means (at least Barlik paragraphs 35, 14, 22, 51, 42, 1). Barlik teaches managing opt in/out permissions (consent types) and storing on the user device (client) (par. 40-42). Barlik then teaches allowing user’s opting into or out of data privacy laws to have a web browser tool indicate to a clearinghouse service whether the opting selections are implemented or not and the device indicates which specific laws the user has opted into or out of and monitoring such information (e.g., account information, location information, demographic information, browsing history, purchase history, etc.) by providing data indicating their compliance allowing the user to provide feedback regarding the compliance (at least Barlik paragraphs 89-90, 64, 35, 14, 22, 51, 56, 1). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Barlik’s compliance monitoring with Agarwal as Barlik teaches enhancing the personal privacy afforded to the user with the techniques described by having a central clearinghouse track a unique identifier associated with a user across multiple devices and across multiple third party systems (websites) and Barlik teaches allowing the user to monitor the compliance of the third party systems with their opt out selections, enabling users to verify the laws in their jurisdiction are being followed and their privacy is respected (par. 12-14).
Agarwal and Barlik fail to explicitly disclose the consent types comprising an unknown consent type that has a use unknown to the client, wherein the client is to include the unknown consent type in a list of cookies until a use by the URI of cookies with the unknown consent type is determined.
However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Beaumont. Beaumont discloses, in an analogous cookie art, determining, for privacy purposes, whether a cookie can be used to personally identify an individual wherein cookie data may include, for example at least identifying a type of each of the one or more cookies and determining a purpose of each of the one or more cookies, such that a report can be made of the cookie (at least col. 8:55-63; 1:8-2:12). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Beaumont’s cookie analysis with Agarwal and Barlik, as Beaumont discloses this ensures website cookies follow relevant industry and legal requirements, thus enhancing Barlik’s solution (par. 1, 14, 64) of allowing a user to opt in or out of cookie collection in accordance with GDPR and CCPA legal requirements to meet the user’s privacy preference and consent for those cookies which may not be categorized and still meeting legal and regulatory requirements.
As per Claim 9. The computer program product of claim 8, wherein computer readable storage medium further having stored thereof third program instructions to identify an indicator in the request from the client indicating use of a cookie manager (at least paragraph 123, 115-119; appliance cookie manager modifying request URL and cookies and associated response to send to client 102; the policies may direct and determine how and when the cookie proxy manages and proxies cookies). 
As per Claim 10, Agarwal discloses a method of managing cookies to reduce use of server bandwidth, the method comprising, by a processor having an associated memory:
receiving a request from a client for a Uniform Resource Identifier (URI) (at least paragraph 129, 131, 135-136, 142, 146, 123, 115-119); 
consulting a cookie manager to determine cookies used by the URI (at least paragraph 129, 131, 135-136, 142, 146, 123, 115-119); 
reviewing a list of cookies for duplicate cookies (at least Agarwal paragraph 178-182, Table in par. 187; a cookie jar may store no cookies which are named same as another cookie within the jar; deleting cookies with same name, value, path, etc);
updating an expiration date of a cookie used by the URI (at least Agarwal paragraph 178-182, Table in par. 187; “cookie jar clean up method may determine which cookies to clean up based on the amount of time which has passed since a particular cookie or a cookie jar was last used or accessed”; a session which is inactive for the longest duration of time may need to be timed-out and the cookies belonging to that session may need to be cleaned up);
modifying the request to remove cookies not used by the URI (at least paragraph 129, 131, 135-136, 142, 146, 123, 115-119); 
modifying the request to indicate use of the cookie manager, wherein an indicator is formatted as a cookie and wherein the indicator causes a first report of used cookies to be generated by the URI (at least paragraph 129, 131, 135-136, 142, 146, 123, 115-119; first request from client to initiate communication, first request having set of preconditions including whether the client does not support cookies, session is not secure etc.; the modified response does not include any cookies; the request may include multiple requests with first request having preconditions; cookie manager 420 may use a semi-colon delimited list of the client consumed cookies and/or the client and server consumed cookies to link, match or associate values or unique identifiers of or more clients 102 to each of the cookies associated with the clients; A server consumed cookie may be a cookie set by a resource, such as a server 106, issuing a Set-Cookie on the response), the first report to be transmitted as metadata provided in the first response (at least paragraph 134, 140; the server responds to the request with a response including a header and body, such as an HTTP header and a content body. The response may include several cookie definitions by Set-Cookie HTTP header. Further to the example, the response from the server comprises Set-Cookie value set to 25. The intermediary may call upon the cookie manager 420 at step five, while passing to the cookie manager the cookie values from the response. The cookie manager 420 checks if the values received are new or updated for the given URL and performs any necessary updates on the incoming map. Cookie manager 420 also checks if client consumed cookies should be returned to intermediary for web browser consumption. At step six, the intermediary sends to the web browser of the client 102 the response from the server with server consumed cookies removed from the header and client consumed cookies added to the header; response from the server may comprise a header and content body, either of which may include any of: one or more cookies, one or more cookie definitions, components or parts of one or more cookies, and values or information relating to or associated with the cookies), and wherein the indicator instructs the URI to generate an updated report of cookies only when a later response by the URI uses a different set of cookies than a first response by the URI in a session (at least paragraph 115-119, 129, 131, 135-136, 142, 146, 123, 162-167; cookie manager or proxy may include functions, logic or operations to store and look up cookie information in a cookie jar by URL, domain name or other information of the request and/or response; the cookie proxy may remove cookies from the header of the response that are not configured or otherwise identified as client consumed cookies and store them in a cookie jar used for the current session; first request from client to initiate communication, first request having set of preconditions including whether the client does not support cookies, session is not secure etc.; the modified response does not include any cookies; the request may include multiple requests with first request having preconditions; cookie manager 420 may use a semi-colon delimited list of the client consumed cookies and/or the client and server consumed cookies to link, match or associate values or unique identifiers of or more clients 102 to each of the cookies associated with the clients; A server consumed cookie may be a cookie set by a resource, such as a server 106, issuing a Set-Cookie on the response; “the intermediary may create a cookie-jar for the given domain for the client. The cookie jar may include or store any collection of cookies for a given domain and client, such as client 102. In some embodiments, the cookie jar may be a file, a list, a database, an array, a data structure or a folder comprising any number of cookies or any number of information comprised by the cookies. In some embodiments, the intermediary 200 may strip "Set-Cookie" header from the response header issued by the server 106 and it may store the Set-Cookie header into the cookie-jar. The intermediary 200 may also generate a unique cookie-proxy session cookie. The cookie proxy session cookie may comprise any relevant information the client 102 may receive from the cookie sent by the server 106 without actually receiving the cookie. The cookie proxy session cookie may thus convey all the relevant information from the cookie sent by the server 106 to the client 102 in a manner acceptable by the client 102 or by the client 102's web browser. The intermediary 200 may insert a cookie-proxy session cookie into the cookie-jar or relate a cookie proxy session cookie with the related and corresponding cookie sent by the server 106”; “if the cookie jar has already been created for a specific session involving a specific client 102 and a server 106, the intermediary 200 may not create a cookie jar during the second set of communications within the same session. Instead, the intermediary 200 may use the same cookie jar as used previously for the same session. In some embodiments, the intermediary 200 may already have a reference to a cookie jar created for a client 102 and a server 106. … In certain embodiments, if the client disables cookies, then no subsequent requests from the client may comprise any cookie proxy session cookie. In some embodiments, if the client disables cookies, subsequent requests from the client may comprise a cookie proxy session cookie. In some embodiments, subsequent responses from a server 106 to a client 102 may create a cookie jar with no further reference to the client 102 or the server 106 the cookie jar is used for. In further embodiments, subsequent response from a server 106 to a client 102 may create a cookie jar with reference to the client 102 or the server 106 the cookie jar is used for”; “In a number of embodiments, an intermediary 200 may perform cleaning up of cookies, determining unnecessary cookies or terminating unnecessary cookies”); and 
transmitting the modified request (at least paragraph 123, 115, 119; cookie manager modifying request URL and cookies; cookie manager or proxy may include functions, logic or operations to store and look up cookie information in a cookie jar by URL, domain name or other information of the request and/or response; the cookie proxy may remove cookies from the header of the response that are not configured or otherwise identified as client consumed cookies and store them in a cookie jar used for the current session). 
Agarwal fails to explicitly disclose modifying the policy based on a Do Not Track setting of a browser used to generate the request, identifying consent types for cookies used by the URI and to be included in the first report; retrieving a policy of allowed consent types for cookies, wherein the consent types indicate a reason an associated cookie was used by the URI in preparing a previous response. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Barlik. Barlik discloses, in an analogous art, managing and monitoring of consumer privacy laws, including the European Union’s General Data Protection Regulation (GDPR) and/or CCPA, in user’s data collection, where a user initiates a session with a third party, an indicator is sent in a generated cookie only during the first access attempt indicating their privacy settings in a data frame, the data frame may include information for decoding or otherwise understanding what the unique value in the cookie means (at least Barlik paragraphs 35, 14, 22, 51, 42, 1). Barlik teaches the user is presented an inquiry regarding tracking to opt in to being tracked or opt out to prevent tracking (at least paragraph 56, 62). Barlik teaches managing opt in/out permissions (consent types) and storing on the user device (client) (par. 40-42). Barlik then teaches allowing user’s opting into or out of data privacy laws to have a web browser tool indicate to a clearinghouse service whether the opting selections are implemented or not and the device indicates which specific laws the user has opted into or out of and monitoring such information (e.g., account information, location information, demographic information, browsing history, purchase history, etc.) by providing data indicating their compliance allowing the user to provide feedback regarding the compliance (at least Barlik paragraphs 89-90, 64, 35, 14, 22, 51, 56, 1). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Barlik’s compliance monitoring with Agarwal as Barlik teaches enhancing the personal privacy afforded to the user with the techniques described by having a central clearinghouse track a unique identifier associated with a user across multiple devices and across multiple third party systems (websites) and Barlik teaches allowing the user to monitor the compliance of the third party systems with their opt out selections, enabling users to verify the laws in their jurisdiction are being followed and their privacy is respected (par. 12-14).
Agarwal and Barlik fail to explicitly disclose identifying an unknown consent type for the cookies used by the URI in preparing the previous response, and modifying the request to include cookies with the unknown consent type.
However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Beaumont. Beaumont discloses, in an analogous cookie art, determining, for privacy purposes, whether a cookie can be used to personally identify an individual wherein cookie data may include, for example at least identifying a type of each of the one or more cookies and determining a purpose of each of the one or more cookies, such that a report can be made of the cookie (at least col. 8:55-63; 1:8-2:12). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Beaumont’s cookie analysis with Agarwal and Barlik, as Beaumont discloses this ensures website cookies follow relevant industry and legal requirements, thus enhancing Barlik’s solution (par. 1, 14, 64) of allowing a user to opt in or out of cookie collection in accordance with GDPR and CCPA legal requirements to meet the user’s privacy preference and consent for those cookies which may not be categorized and still meeting legal and regulatory requirements.
As per Claim 12. The method of claim 10, further comprising receiving a second response to the modified request wherein the second response comprises a list of cookies used to generate the second response and a consent type for each cookie used to generate the second response (at least Barlik par. 40-42; managing opt in/out permissions (consent types) and storing on the user device; Agarwal paragraph 123, 115-119; appliance cookie manager modifying request URL and cookies and associated response to send to client 102; the policies may direct and determine how and when the cookie proxy manages and proxies cookies). 
As per Claim 13. The method of claim 12, further comprising updating a record of the cookie manager to reflect the list of cookies, including the unknown consent type, used by the URI to generate the second response (at least Barlik par. 89-90; The devices and services may provide data indicating their compliance, the online user may provide feedback regarding whether the devices and services complied, and/or an application or tool may be executed on a device operated by the online user to monitor information that is being tracked or analyzed by the devices and services, and the application or tool may provide the information to the device for compliance analysis; Beaumont col. 8:55-63; 1:8-2:12). 
As per Claim 14. The method of claim 12, further comprising receiving a modification to the policy from a user, and updating the policy based on the modification to the policy from the user (at least paragraph 62; privacy controls that enable the user to customize cookies). 
As per Claim 15. The method of claim 12, further comprising providing the second response, including the list of cookies used to generate the second response, to the client (at least paragraph 115; cookie manager or proxy may include functions, logic or operations to store and look up cookie information in a cookie jar by URL, domain name or other information of the request and/or response).
As per Claim 16. The client of claim 1, wherein the network interface is a router and the network interface implements the cookie manager (at least paragraph 72, Fig. 4a; appliance may comprise a router, appliance 200 implementing 420).
As per Claim 17. The method of claim 10, wherein the indicator is provided with every second message (at least paragraph 119-122, 129, 131; server consumed cookie data received by appliance; a semi-colon delimited list of the client consumed cookies and/or the client and server consumed cookies; set cookie by each request or response of a request/response pair of messages).
As per Claim 18. The method of claim 10, wherein the indicator is to include a report in a response (at least paragraph 119-122, 129, 131; server consumed cookie data received by appliance; a semi-colon delimited list of the client consumed cookies and/or the client and server consumed cookies; set cookie).
As per Claim 19. The method of claim 10, wherein the indicator has an associated value to indicate an identity of a user (at least paragraph 125; Unique identifier may be any number, value or a set of data, numbers or characters uniquely identifying a client 102).
As per Claim 20. The method of claim 10, further comprising receiving the updated report when the cookies used to generate the later response change (at least paragraph 131; A server consumed cookie may be a cookie set by a resource, such as a server 106, issuing a Set-Cookie on the response; par. 134, The cookie manager 420 checks if the values received are new or updated for the given URL and performs any necessary updates on the incoming map).
As per Claim 21. The computer program product of claim 9, wherein the indicator instructs the server to provide the first report to the client as metadata provided in the first response (at least paragraph 123, 115-119, 134, 140; appliance cookie manager modifying request URL and cookies and associated response to send to client 102; paragraph 131; A server consumed cookie may be a cookie set by a resource, such as a server 106, issuing a Set-Cookie on the response; the server responds to the request with a response including a header and body, such as an HTTP header and a content body. The response may include several cookie definitions by Set-Cookie HTTP header. Further to the example, the response from the server comprises Set-Cookie value set to 25. The intermediary may call upon the cookie manager 420 at step five, while passing to the cookie manager the cookie values from the response. The cookie manager 420 checks if the values received are new or updated for the given URL and performs any necessary updates on the incoming map. Cookie manager 420 also checks if client consumed cookies should be returned to intermediary for web browser consumption. At step six, the intermediary sends to the web browser of the client 102 the response from the server with server consumed cookies removed from the header and client consumed cookies added to the header; response from the server may comprise a header and content body, either of which may include any of: one or more cookies, one or more cookie definitions, components or parts of one or more cookies, and values or information relating to or associated with the cookies).
As per Claim 23. The client of claim 1, wherein the consent types comprise European Union (EU) General Data Protection Regulation (GDPR) privacy consent types (at least Barlik paragraph 1, 14; GDPR).
As per Claim 24. The client of claim 1, wherein the indicator provided with the first request is formatted as a cookie and signals use of the cookie manger and use of cookie filtering based on the consent levels (at least Barlik paragraphs 35, 14, 22, 51, 42; the opt in or opt out selections are included within the generated cookie).
As per Claim 25. The client of claim 1, wherein the consent types comprising a required consent type, a personalization consent type, a marketing consent type, or the unknown consent type (at least Beaumont col. 8:55-63; 1:8-2:12; Barlik paragraphs 89-90, 64, 35, 14, 22, 51, 56, 1).
As per Claim 27. The client of claim 1, wherein cookie manager to determine that the policy allows the cookie with the unknown consent type to be included in the second request (at least Beaumont col. 8:55-63; 1:8-2:12).
As per Claim 28. The client of claim 1, wherein the client to receive a second response with the updated report of cookies used by the URI to answer the second request only in response to a change in a consent type of a cookie used by the URI to prepare the second response (at least Barlik paragraph 32; entry stored in the user records 116 may be updated (changed) to reflect the newly received user response. In some embodiments, the user device 102 is required to periodically (e.g., once a month, annually, after five successive accesses of the one or more resources, etc.) update or confirm the provided data privacy law opt in or opt out indicators maintained in the user records 116; at least Agarwal paragraph 131-132; A server consumed cookie may be a cookie set by a resource, such as a server 106, issuing a Set-Cookie on the response. The server consumed cookie's values may be checked or may be not checked by any client side code. In certain embodiments, cookie manager 420 may identify or classify a server consumed cookie as a server consumed cookie).
As per Claim 29. The method of claim 10, wherein the policy is adjustable by a user to allow cookies with the unknown consent type to be included in the modified request (at least Beaumont col. 8:55-63; 1:8-2:12).
As per Claim 30. The client of claim 1, wherein the URI generates the first report of cookies in response to receiving the indicator in the first request (at least paragraph 115-119, 129, 131, 135-136, 142, 146, 123, 162-167; cookie manager or proxy may include functions, logic or operations to store and look up cookie information in a cookie jar by URL, domain name or other information of the request and/or response; the cookie proxy may remove cookies from the header of the response that are not configured or otherwise identified as client consumed cookies and store them in a cookie jar used for the current session; first request from client to initiate communication, first request having set of preconditions including whether the client does not support cookies, session is not secure etc.; the modified response does not include any cookies; the request may include multiple requests with first request having preconditions; cookie manager 420 may use a semi-colon delimited list of the client consumed cookies and/or the client and server consumed cookies to link, match or associate values or unique identifiers of or more clients 102 to each of the cookies associated with the clients; A server consumed cookie may be a cookie set by a resource, such as a server 106, issuing a Set-Cookie on the response; “the intermediary may create a cookie-jar for the given domain for the client. The cookie jar may include or store any collection of cookies for a given domain and client, such as client 102. In some embodiments, the cookie jar may be a file, a list, a database, an array, a data structure or a folder comprising any number of cookies or any number of information comprised by the cookies. In some embodiments, the intermediary 200 may strip "Set-Cookie" header from the response header issued by the server 106 and it may store the Set-Cookie header into the cookie-jar. The intermediary 200 may also generate a unique cookie-proxy session cookie. The cookie proxy session cookie may comprise any relevant information the client 102 may receive from the cookie sent by the server 106 without actually receiving the cookie. The cookie proxy session cookie may thus convey all the relevant information from the cookie sent by the server 106 to the client 102 in a manner acceptable by the client 102 or by the client 102's web browser. The intermediary 200 may insert a cookie-proxy session cookie into the cookie-jar or relate a cookie proxy session cookie with the related and corresponding cookie sent by the server 106”; “if the cookie jar has already been created for a specific session involving a specific client 102 and a server 106, the intermediary 200 may not create a cookie jar during the second set of communications within the same session. Instead, the intermediary 200 may use the same cookie jar as used previously for the same session. In some embodiments, the intermediary 200 may already have a reference to a cookie jar created for a client 102 and a server 106. … In certain embodiments, if the client disables cookies, then no subsequent requests from the client may comprise any cookie proxy session cookie. In some embodiments, if the client disables cookies, subsequent requests from the client may comprise a cookie proxy session cookie. In some embodiments, subsequent responses from a server 106 to a client 102 may create a cookie jar with no further reference to the client 102 or the server 106 the cookie jar is used for. In further embodiments, subsequent response from a server 106 to a client 102 may create a cookie jar with reference to the client 102 or the server 106 the cookie jar is used for”; “In a number of embodiments, an intermediary 200 may perform cleaning up of cookies, determining unnecessary cookies or terminating unnecessary cookies”).
As per Claim 31. The client of claim 1, wherein the URI transmits the first report to the client as the metadata provided in the first response (at least paragraph 134, 140; the server responds to the request with a response including a header and body, such as an HTTP header and a content body. The response may include several cookie definitions by Set-Cookie HTTP header. Further to the example, the response from the server comprises Set-Cookie value set to 25. The intermediary may call upon the cookie manager 420 at step five, while passing to the cookie manager the cookie values from the response. The cookie manager 420 checks if the values received are new or updated for the given URL and performs any necessary updates on the incoming map. Cookie manager 420 also checks if client consumed cookies should be returned to intermediary for web browser consumption. At step six, the intermediary sends to the web browser of the client 102 the response from the server with server consumed cookies removed from the header and client consumed cookies added to the header; response from the server may comprise a header and content body, either of which may include any of: one or more cookies, one or more cookie definitions, components or parts of one or more cookies, and values or information relating to or associated with the cookies).

Response to Arguments
Applicant's arguments filed 02 September 2022 have been fully considered but they are not persuasive.
Applicant argues, in substance, that the prior art does not disclose the amended claim 1, 8, 10 limitation including the first report to be transmitted as metadata provided in the first response.
However, it is not clear exactly what the “report transmitted as metadata” comprises other than the specification providing limited language similar to the claim language in [0046] that the report is transmitted as metadata associated with the content provided in the first response. Thus, the metadata at best appears to be header data associated with the content provided in the response such as the body. Agarwal teaches in at least paragraph 134: “the server responds to the request with a response including a header and body, such as an HTTP header and a content body. The response may include several cookie definitions by Set-Cookie HTTP header. Further to the example, the response from the server comprises Set-Cookie value set to 25. The intermediary may call upon the cookie manager 420 at step five, while passing to the cookie manager the cookie values from the response. The cookie manager 420 checks if the values received are new or updated for the given URL and performs any necessary updates on the incoming map. Cookie manager 420 also checks if client consumed cookies should be returned to intermediary for web browser consumption. At step six, the intermediary sends to the web browser of the client 102 the response from the server with server consumed cookies removed from the header and client consumed cookies added to the header”. Agarwal adds in par. 140 that “response from the server may comprise a header and content body, either of which may include any of: one or more cookies, one or more cookie definitions, components or parts of one or more cookies, and values or information relating to or associated with the cookies”.
See also RFC 6265 for the Set-Cookie HTTP header standards.
However, Agarwal teaches a cookie manager or proxy may include functions, logic or operations to store and look up cookie information in a cookie jar by URL, domain name or other information of the request and/or response; the cookie proxy may remove cookies from the header of the response that are not configured or otherwise identified as client consumed cookies and store them in a cookie jar used for the current session; first request from client to initiate communication, first request having set of preconditions including whether the client does not support cookies, session is not secure etc.; the modified response does not include any cookies; the request may include multiple requests with first request having preconditions; cookie manager 420 may use a semi-colon delimited list of the client consumed cookies and/or the client and server consumed cookies to link, match or associate values or unique identifiers of or more clients 102 to each of the cookies associated with the clients.
Agarwal teaches a server consumed cookie may be a cookie set by a resource, such as a server 106, issuing a Set-Cookie on the response; “the intermediary may create a cookie-jar for the given domain for the client. The cookie jar may include or store any collection of cookies for a given domain and client, such as client 102. In some embodiments, the cookie jar may be a file, a list, a database, an array, a data structure or a folder comprising any number of cookies or any number of information comprised by the cookies. In some embodiments, the intermediary 200 may strip "Set-Cookie" header from the response header issued by the server 106 and it may store the Set-Cookie header into the cookie-jar. The intermediary 200 may also generate a unique cookie-proxy session cookie. The cookie proxy session cookie may comprise any relevant information the client 102 may receive from the cookie sent by the server 106 without actually receiving the cookie. The cookie proxy session cookie may thus convey all the relevant information from the cookie sent by the server 106 to the client 102 in a manner acceptable by the client 102 or by the client 102's web browser. The intermediary 200 may insert a cookie-proxy session cookie into the cookie-jar or relate a cookie proxy session cookie with the related and corresponding cookie sent by the server 106”. 
Agarwal teaches: “if the cookie jar has already been created for a specific session involving a specific client 102 and a server 106, the intermediary 200 may not create a cookie jar during the second set of communications within the same session. Instead, the intermediary 200 may use the same cookie jar as used previously for the same session. In some embodiments, the intermediary 200 may already have a reference to a cookie jar created for a client 102 and a server 106. … In certain embodiments, if the client disables cookies, then no subsequent requests from the client may comprise any cookie proxy session cookie. In some embodiments, if the client disables cookies, subsequent requests from the client may comprise a cookie proxy session cookie. In some embodiments, subsequent responses from a server 106 to a client 102 may create a cookie jar with no further reference to the client 102 or the server 106 the cookie jar is used for. In further embodiments, subsequent response from a server 106 to a client 102 may create a cookie jar with reference to the client 102 or the server 106 the cookie jar is used for”; “In a number of embodiments, an intermediary 200 may perform cleaning up of cookies, determining unnecessary cookies or terminating unnecessary cookies” (at least paragraph 115-119, 129, 131, 135-136, 142, 146, 123, 162-167). Thus, Agarwal teaches the cookie manager/proxy setting on the first request from the client, an identifier of a session with the server, for example, the cookie proxy session cookie or reference pointer, the cookie manager tracking which cookies are used and creating a cookie jar from the list of cookies the server consumes and indicates as consumed, and on subsequent requests, not sending the cookie-proxy session cookie again after the first communication.
Applicant also argues that the cookie manager of Agarwal not the server generates the list of cookies. However, the server consumes the cookies and includes in the response which cookies have been consumed (server consumed cookie list) (par. 131-132) so that the cookie manager may then create and maintain a list of server and client consumed cookies accordingly. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY TODD whose telephone number is (303)297-4763.  The examiner can normally be reached on 8:30-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY TODD/Primary Examiner, Art Unit 2443